This cause having been submitted to the Court upon motion of Counsel for Appellees for an order modifying the supersedeas order heretofore granted in the cause, and the Court having heard argument of Counsel for the respective parties upon the said motion, it is thereupon ordered and adjudged by the Court that the said motion to modify the supersedeas order herein be and it is hereby denied without prejudice to the right of the Appellees to renew the application, upon a stipulation being entered into between Counsel for the respective parties as to the specific properties to be segregated and as to the specific properties to be continued under the operation of the injunction herein, such stipulation and further application for modification of the supersedeas order to be submitted to the Honorable Hal W. Adams, Circuit Judge, with authority to the said Circuit Judge to enter an appropriate order in the premises notwithstanding the appeal herein.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.